PRESS RELEASE Axion International Receives Order for Tank Bridge at the US Army Base in Fort Bragg, North Carolina BASKING RIDGE, N.J., July 18 /PRNewswire-FirstCall/ Axion International, a wholly-owned subsidiary of Analytical Surveys, Inc. (OTC Bulletin Board: ANLT), a technology company that converts recycled plastics into high value-added structural products used in commercial applications, today announced it has received an initial purchase order for the fabrication and installation of a revolutionary thermoplastic composite I-beam tankbridge at the US Army base in Fort Bragg, North Carolina which is required to support approximately a 140,000 pound load. In conjunction with Rutgers University, Axion has developed composite plastics technology utilizing 100% recycled plastic; Axion’s structural products have the distinct advantage of being environmentally friendly as well as providing superior products to customers. The Company’s products address the increasing worldwide environmental concerns for deforestation coupled with the specific goals for recycling, reducing greenhouse gases and manufacturing products without toxic materials. Axion’s products last up to 10 times longer than conventional creosote treated or pressure treated wooden ties and bridges, offering significant cost savings in maintenance and product replacement, and have freedom from biological attack (including termites and mold), and moisture.
